Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6 are objected to under 37 CFR 1.75(c) as being in improper form because of multiple dependent claims 2-4.  See MPEP § 608.01(n).  Accordingly, the claims 5-6 are not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first and second components" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 10. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R. James (U.S. 3,338,137).
Regarding claim 13, R. James discloses a piston assembly (10, see figs. 1, 5-8, 11, and 15) which includes: an annularly extending cylinder (15, see figs. 1-2, is annular and extending at section 64; also see embodiment of fig. 15); an annularly extending piston (36, 37) which is slidably received in the cylinder (15, 29; see figs. 1, 5-6); and a piston chamber (29) which is formed between the cylinder (15) and the 10piston (36, 37; see fig. 6); wherein in operation of the piston assembly (10), pressurization of the piston chamber (29) moves the piston (36, 37) relative to the cylinder (15; refer to col. 3 line 30-col. 5 line 40).
Regarding claim 14, R. James discloses wherein the cylinder (15) and the piston (36, 37) each comprise a circular configuration (see figs. 1 and 5-7).  

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-9 are allowed.
Claims 10-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Cridland et al. (U.S. 2018/0187502A1) disclose a method for installing a tubing hanger (100, see figs. 1, 6, and refer to para 0026) in a wellhead (20, figs. 1, 6, and para 0026), comprising: positioning the tubing hanger (400) within a bore (22, fig. 6 and para 0028) of the wellhead (20), the wellhead (20) having a first tubing hanger lockdown feature (28, fig. 6 and para 0049) within the bore (22); 
5engaging a second tubing hanger lockdown feature (420, see figs. 7-12 and para 0049) of the tubing hanger (400) with the first tubing hanger lockdown feature (28; refer to para 0049). Cridland et al. further disclose a downward facing load shoulder (412) of the tubing hanger (400) contacts a seat (26) positioned in the wellhead (20). 
However, Cridland et al. fail to teach after the second tubing hanger lockdown feature is engaged with the first tubing hanger lockdown feature, adjusting an axial position of a downward facing load shoulder of the tubing hanger at least until the downward 10facing load shoulder contacts a seat positioned in the wellhead.  
Berner, Jr. et al. (U.S. 4561499) disclose a method for installing a tubing hanger (78, 116, fig. 7) in a wellhead (W) via a locking mechanism (66, see fig. 7). A load nut (152, see figs. 2c and 7) securing sleeve (116) and (76) together. However, Berner, Jr. et al. does not teach the step of adjusting an axial position of a downward facing load shoulder of the tubing hanger at least until the downward 10facing load shoulder contacts a seat positioned in the wellhead after the second tubing hanger lockdown feature is engaged with the first tubing hanger lockdown feature. 
Regarding claims 7 and 10, M. J. Cunningham (U.S. 1,823,132) and James (U.S. 3,338,137) teach an annularly extending cylinder and piston assembly positioned in the cylinder. However, M. J. Cunningham (U.S. 1,823,132) and James (U.S. 3,338,137) fail to teach a first member being threadedly connected to a second 5member such that rotation of the first member relative to the second member results in axial movement of the first member relative to the second member; upon activation of the piston assembly, the piston assembly rotates a first member relative to a second member; and activating the piston assembly to thereby rotate the first member relative to the second member; whereby rotation of the first member relative to the second member 20moves the first member axially relative to the second member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. M. J. Cunningham (U.S. 1,823,132) discloses a piston assembly (see fig. 1) which includes: an annularly extending cylinder (6, 6a); an annularly extending piston (7) which is slidably received in the cylinder (6, 6a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672